Citation Nr: 1501506	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-36 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include spondylolisthesis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served in the National Guard from February 1957 to February 1960, and in the Reserves from February 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2011, the Veteran testified at a hearing before a decision review officer (DRO).  In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

First, there is competent medical evidence of currently diagnosed back disabilities.  In March 2003, the Veteran's private physician, Dr. Harshad Patel, diagnosed 
1) degenerative spondylotic changes in the lumbar spine, predominantly at L2-L3 level; 2) mild, chronic compression deformities involving the bodies of L2 and L3; and 3) mild degree of lumbar scoliosis.

In May 2003, another private physician, Dr. Hani Tuffaha, diagnosed 1) severe multi-factorial lateral spinal stenosis L4-L5 with Grade I spondylolisthesis; 
2) possible mild spondylolisthesis L3-L4; and 3) intractable bilateral lumbar radiculopathy.

Also in May 2003, a third private physician, Dr. David Quintana, diagnosed significant spondylosis along the lumbar spine, and instability with grade I retrolisthesis of L2 on 3 as well as L3 on 4.

In December 2003, Dr. Tuffaha found that the Veteran's "lumbar spine x-rays of 03/22/03 showed a grade I anterolisthesis of L4 and L5 and a questionable mild retrolisthesis of L3 on L4 and a mild scoliosis concave to the left.  His lumbar MRI scan of 03/28/03 was reviewed and showed multrfactonal lateral spinal stenosis at L4-L5 with a grade I retrolisthesis of L4 and L5 and a chronic disc protrusion central and left and severe left lateral recess stenosis."  Dr. Tuffaha concluded that the Veteran's intractable low back and left proximal posterior leg pain are probably related to his previously diagnosed mild spondylolisthesis L4-L5 with lateral spinal stenosis.

Also in December 2003, Dr. Quintana reviewed the results of a lumbar myelogram and diagnosed the Veteran with "severe central spinal stenosis at L3-4 associated with Grade I retrolisthesis.  There is underfilling of the left L4 and L5 nerve roots suggesting neural foraminal stenosis.  Grade I retrolisthesis of L2 on 3 is seen as well."

In January 2004, another private physician, Dr. Ronald DiSimone, diagnosed 
1) Grade I spondylolisthesis with instability at L2-3 L3-4, and 2) severe central stenosis L3-4 with some lateral recess stenosis at L4-5.

In February 2004, Dr. Tuffaha diagnosed lumbar spondylolisthesis at L2-L3 and L3-L4.

Second, the evidence establishes that the Veteran suffered an injury in service in July 1960.  The Veteran testified at his September 2014 videoconference hearing that while he was driving a road grader, the brakes went out and he hit a big rock, causing him to be thrown off of the vehicle.  See transcript, pp. 2-3.  The Veteran testified, and his records confirm, that he was serving in the Reserves at the time of the accident.  Id., p. 4.  Further, although VA determined in January 2010 and May 2014 that the Veteran's service treatment records are unavailable, the Veteran submitted evidence from an August 1, 1960 newspaper article documenting his road grader accident the previous day.  The article mentions the Veteran by name, lists his age at the time as 19 years, states that the road grader's brakes failed while it was travelling at about 15 miles per hour, notes that the vehicle had "throw[n]" the Veteran off, and states that he was taken to a hospital where he was treated for bruises and brush burns and discharged.  

Third, the evidence indicates that the claimed disability or symptoms may be associated with the established injury in service.  Specifically, the Veteran testified at his September 2014 hearing that his back has hurt since the accident.  See transcript, p. 8.  He reported that he has received treatment for his back since the 1960s, but that the records from his treating physicians prior to March 2003 are unavailable because those physicians are either deceased or no longer practicing, or are not required to maintain records back to the date of treatment.  Id., pp. 3, 10, 19-20.  The Veteran's spouse also asserted that an emergency room clinician told him to stop working in either 1969 or 1970.  Id., p. 27.  Additionally, statements supporting the Veteran's manifestation of symptoms since the July 1960 injury have been submitted by a witness to the accident, dated October 2012; a fellow servicemember who served with the Veteran, dated October 2012; the Veteran's ex-spouse, to whom he was married at the time of the accident, dated November 2011; the Veteran's current spouse's statement, dated November 2011; statements from the Veteran's two sons, both dated November 2011; and a statement from the Veteran's sister, dated November 2011.

As the Veteran has provided competent medical evidence of currently diagnosed lumbar spine disabilities, a newspaper article documenting his road grader accident establishing that he suffered an injury during his service in the Reserves, and statements indicating that the claimed lumbar spine disability may be linked with service, a VA examination as to that issue is warranted.  McLendon, 20 Vet. App. 79 (2006).

On remand, the AOJ should request the Veteran's most recent VA and private medical records.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for his claimed disorder on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed lumbar spine disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his lumbar spine disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA examination and opinion from a person with suitable expertise.  That person should identify or confirm the presence of any lumbar spine disabilities.

The examiner should state whether it is at least as likely as not that any current lumbar spine disability is related to any in-service event or injury, or had its onset in service.  The conclusion expressed should be fully explained and discuss whether an earlier presentation of the disabilities currently diagnosed would account for the Veteran's reported back complaints since the 1960's, or whether such complaints could have a separate source that has since resolved.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* An August 1, 1960 newspaper article which mentions the Veteran by name, lists his age at the time as 19 years, states that the road grader's brakes failed while it was travelling at about 15 miles per hour, notes that the vehicle had "throw[n]" the Veteran off, states that he was taken to a hospital, and treated for bruises and brush burns.  

* Statements from the Veteran and others attesting to his ongoing low back symptoms since the July 1960 road grader accident, dated November 2011, October 2012, and September 2014.

* Dr. Patel's March 2003 diagnosis of 1) degenerative spondylotic changes in the lumbar spine, predominantly at L2-L3 level; 2) mild, chronic compression deformities involving the bodies of L2 and L3; and 3) mild degree of lumbar scoliosis.

* Dr. Tuffaha's May 2003 diagnosis of 1) severe multi-factorial lateral spinal stenosis L4-L5 with Grade I spondylolisthesis; 2) possible mild spondylolisthesis L3-L4; and 3) intractable bilateral lumbar radiculopathy.

* Dr. Quintana's May 2003 diagnosis of significant spondylosis along the lumbar spine, and instability with grade I retrolisthesis of L2 on 3 as well as L3 on 4.

* Dr. Tuffaha's December 2003 finding that "lumbar spine x-rays of 03/22/03 showed a grade I anterolisthesis of L4 and L5 and a questionable mild retrolisthesis of L3 on L4 and a mild scoliosis concave to the left.  His lumbar MRI scan of 03/28/03 was reviewed and showed multrfactonal lateral spinal stenosis at L4-L5 with a grade I retrolisthesis of L4 and L5 and a chronic disc protrusion central and left and severe left lateral recess stenosis."  Dr. Tuffaha concluded that the Veteran's intractable low back and left proximal posterior leg pain are probably related to his previously diagnosed mild spondylolisthesis L4-L5 with lateral spinal stenosis.

* Dr. Quintana's December 2003 lumbar myelogram review and diagnosis of "severe central spinal stenosis at L3-4 associated with Grade I retrolisthesis.  There is underfilling of the left L4 and L5 nerve roots suggesting neural foraminal stenosis.  Grade I retrolisthesis of L2 on 3 is seen as well."

* Dr. DiSimone's January 2004 diagnosis of 1) Grade I spondylolisthesis with instability at L2-3 L3-4, and    2) severe central stenosis L3-4 with some lateral recess stenosis at L4-5.

* Dr. Tuffaha's February 2004 diagnosis of lumbar spondylolisthesis at L2-L3 and L3-L4.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




